         Case 2:20-bk-18106-WB Doc 1-1 Filed 09/03/20 Entered 09/03/20 11:31:51                                        Desc
                             Ord to comply-BR1007/3015 Page 1 of 1
                                          United States Bankruptcy Court
                                           Central District of California
In re:                                                             CHAPTER NO.:   13
Sheldon C Harvey
                                                                   CASE NO.:   2:20−bk−18106

                ORDER TO COMPLY WITH BANKRUPTCY RULE 1007 and 3015(b)
                        AND NOTICE OF INTENT TO DISMISS CASE
To Debtor and Debtor's Attorney of Record,
YOU FAILED TO FILE THE FOLLOWING DOCUMENTS:
Schd A/B(Form106A/B or 206A/B)
Schedule C (Form 106C)
Schedule D (Form 106D or 206D)
Schd E/F(Form106E/F or 206E/F)
Schedule G (Form 106G or 206G)
Summary(Form 106Sum or 206Sum)
Schedule H (Form 106H or 206H)
Means Calculation(Form 122C−2)
Schedule I (Form 106I)
Schedule J (Form 106J)
Decl Re Sched (Form 106Dec)
StmtFinAffairs(Form107 or 207)
Chapter 13 Plan (LBR F3015−1)
Ch 13 Income (Form 122C−1)
For Chapter 13 Cases filed on or after 04/15/2019, the new version of the chapter 13 plan is required. The court will treat your
case as not having filed a plan and WILL DISMISS YOUR CASE unless the correct version of the mandatory form plan is
filed by the applicable deadline.

The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms

According to Bankruptcy Rules 1007(c) and 3015(b), within 14 days after you filed the petition, YOU MUST EITHER:

(1)      File the required documents. If the document is filed electronically, no hard copy needs to be submitted to the court.
         (See Local Bankruptcy Rule 5005−2(d) and Court Manual, Appendix "F" as to whether a copy must be served on the
         judge.)
OR
(2)      File and serve a motion for an order extending the time to file the required document(s). If you make such a motion
         and it is denied after the 14 days have expired, your case will be dismissed.

IF YOU DO NOT COMPLY in a timely manner with either of the above alternatives, the court WILL DISMISS YOUR CASE
WITHOUT FURTHER NOTICE.


Dated: September 3, 2020                                                       For the Court
                                                                               Kathleen J. Campbell
                                                                               Clerk of Court




(Form deforco − Rev 04/2019)                                                                                                1 / KSC
